

EXHIBIT 10.1




AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
This Agreement is between David Wichmann (“Executive”) and United HealthCare
Services, Inc. (“UnitedHealth Group”), and is effective as of December 1, 2014
(the “Effective Date”). This Agreement’s purposes are to set forth certain terms
of Executive’s employment by UnitedHealth Group or one of its affiliates and to
protect UnitedHealth Group’s knowledge, expertise, customer relationships, and
confidential information. Unless the context otherwise requires, “UnitedHealth
Group” includes all its affiliated entities. This Agreement amends and restates
the Employment Agreement between Executive and UnitedHealth Group of December 1,
2006, and is effective as of the Effective Date.
1.    Employment and Duties.
A.
Employment.    UnitedHealth Group hereby employs Executive, and Executive
accepts employment, under this Agreement’s terms.

B.
Title and Duties. Executive will be employed as the President and Chief
Financial Officer of UnitedHealth Group. Executive will perform such duties,
have such authority, and exercise such supervision and control as are commonly
associated with Executive’s position, as well as perform such other duties as
are reasonably assigned to Executive. Executive will devote substantially all of
Executive’s business time and energy to Executive’s duties. Executive will
maintain operations in Executive’s area of responsibility, and make every
reasonable effort to ensure that the employees within that area of
responsibility act, in compliance with applicable law and UnitedHealth Group’s
Code of Conduct, as amended from time to time. Executive is subject to all of
UnitedHealth Group’s employment policies and procedures (except as specifically
superseded by this Agreement).

2.     Compensation and Benefits.
A.
Base Salary. Executive’s annual base salary will be $1,100,000, payable
according to UnitedHealth Group’s regular payroll schedule. Periodic adjustments
to Executive’s base salary may be made.

B.
Incentive Compensation. Executive will be eligible to participate in
UnitedHealth Group’s incentive compensation plans in UnitedHealth Group’s
discretion and in accordance with the plans’ terms and conditions. Executive’s
initial target bonus potential under UnitedHealth Group’s Executive Incentive
Plan for the annual cash incentive will be 185% of annual base salary and for
the long-term cash incentive will be 50% of annual base pay, subject to periodic
adjustments in UnitedHealth Group’s discretion.




--------------------------------------------------------------------------------




C.
Equity Awards. Executive will be eligible for stock-based awards in UnitedHealth
Group’s discretion.

D.
Employee Benefits. Executive will be eligible to participate in UnitedHealth
Group’s employee welfare, retirement, and other benefit plans on the same basis
as other similarly situated executives, in accordance with the terms of the
plans. Executive will be eligible for Paid Time Off in accordance with
UnitedHealth Group’s policies. UnitedHealth Group reserves the right to amend or
discontinue any plan or policy at any time in its sole discretion. In addition
to the Company’s generally available benefits, the Company shall provide
Executive, at the Company’s expense during the term of Executive’s employment, a
$2 million face value term life insurance policy, as well as additional
long-term disability coverage to the extent that Executive’s annual base
earnings exceed $700,000. The Company shall bear the expense of the supplemental
life and disability coverage and shall annually report the imputed income
associated with the coverages on Executive’s Form W-2, with no gross-up for
taxes.

During the Employment Period, Executive may use UnitedHealth Group’s aircraft
for reasonable non-business use, provided that such use does not interfere with
bona-fide business of UnitedHealth Group, and provided, further, that Executive
shall personally reimburse UnitedHealth Group for the full incremental costs
associated with such non-business use as determined by laws and regulations of
the Securities and Exchange Commission, and such reimbursement complies with
applicable Federal Aviation Administration rules and regulations. Executive will
be responsible for any taxable income recognized by him in connection with the
personal use of private aircraft and shall not be entitled to any tax gross up
payments or other reimbursements with respect thereto.
3.     Term and Termination.
A.
Term. This Agreement’s term is from the Effective Date until this Agreement is
terminated under Section 3.B.

B.
Termination.

i.
By Mutual Agreement. The parties may terminate Executive’s employment and this
Agreement at any time by mutual agreement.

ii.
By UnitedHealth Group without Cause. UnitedHealth Group may terminate this
Agreement and Executive’s employment without Cause upon 90 days’ prior written
notice.

iii.
By UnitedHealth Group with Cause. UnitedHealth Group may terminate this
Agreement and Executive’s employment at any time for Cause. “Cause” means
Executive’s (a) material failure to follow UnitedHealth Group’s reasonable
direction, or to perform any duties reasonably required on material matters, (b)
material violation of, or failure to act upon or report known or suspected
violations of, UnitedHealth Group’s Principles of Integrity and Compliance, (c)


-2-

--------------------------------------------------------------------------------




conviction of any felony, (d) commission of any criminal, fraudulent, or
dishonest act in connection with Executive’s employment, (e) material breach of
this Agreement, or (f) conduct that is materially detrimental to UnitedHealth
Group’s interests. UnitedHealth Group will, within 120 days of the discovery of
the conduct, give Executive written notice specifying the conduct constituting
Cause in reasonable detail, and Executive will have 60 days to remedy such
conduct, if such conduct is reasonably capable of being remedied. In any
instance where the Company may have grounds for Cause, failure by the Company to
provide written notice of the grounds for Cause within 120 days of discovery
shall be a waiver of its right to assert the subject conduct as a basis for
termination for Cause.
iv.
By Executive without Good Reason. Executive may terminate this Agreement and
Executive’s employment at any time for any reason, including due to Executive’s
retirement.

v.
By Executive for Good Reason. Executive may terminate this Agreement and
Executive’s employment for Good Reason, as defined below. Executive must give
UnitedHealth Group written notice specifying in reasonable detail the
circumstances constituting Good Reason, within 120 days of becoming aware of
such circumstances, or such circumstances will not constitute Good Reason. If
the circumstances constituting Good Reason are reasonably capable of being
remedied, UnitedHealth Group will have 60 days to remedy such circumstances.
“Good Reason” will exist if, without Executive’s consent, UnitedHealth Group:
(a) reduces Executive’s base salary or long or short term target bonus
percentage other than in connection with a general reduction affecting a group
of similarly situated employees; (b) moves Executive’s primary work location
more than 50 miles; (c) makes changes that substantially diminish Executive’s
duties or responsibilities; or (d) changes the Executive’s reporting
relationship.

vi.
Due to Executive’s Death or Disability. This Agreement and Executive’s
employment will terminate automatically if Executive dies. The termination date
will be the date of Executive’s death. UnitedHealth Group may terminate this
Agreement and Executive’s employment due to Executive’s disability that renders
Executive incapable of performing the essential functions of Executive’s job,
with or without reasonable accommodation. Executive will not be entitled to
Severance Benefits under Section 4 in the event of termination due to
Executive’s death or disability.



4.
Severance Benefits.

A.
Circumstances under Which Severance Benefits Payable. Executive will be entitled
to Severance Benefits only if Executive’s employment is terminated by
UnitedHealth Group without Cause or if Executive terminates employment for Good
Reason. Executive will be considered to have experienced a termination of
employment as of the date that the facts and circumstances indicate that it is
reasonably anticipated that Executive will


-3-

--------------------------------------------------------------------------------




provide no further services after such date or that the level of bona fide
services that Executive is expected to perform permanently decreases to no more
than 20% of the average level of bona fide services that Executive performed
over the immediately preceding 36-month period. Whether Executive has had a
termination of employment will be determined in a manner consistent with the
definition of “separation from service” under Section 409A of the Internal
Revenue Code of 1986 and its accompanying regulations (“Section 409A). A
termination of employment will mean a “separation from service” and will be
referred to herein as a “Termination”. The Severance Benefits in this Agreement
are in lieu of any payments or benefits to which Executive otherwise might be
entitled under any UnitedHealth Group severance plan or program.
B.
Severance Benefits. Executive will be entitled to the following Severance
Benefits in the event Executive’s employment terminates under the circumstances
described at Section 4A above:

(1) two times Executive’s annualized base salary as of Executive’s termination
date.


(2) two times the average of the total of any bonus or incentive compensation
paid or payable to Executive for the two most recent calendar years (excluding
equity-related awards, payments under any long-term or similar benefit plan, or
any other special or one-time bonus or incentive compensation payments).
(3) $12,000 payment to offset costs of COBRA.
(4) Outplacement services consistent with those provided to similarly situated
executives provided by an outplacement firm selected by UnitedHealth Group.
C.
Timing of Payments. The Severance Benefits in Sections 4.B.(1)-(2) will be paid
out, minus applicable deductions, including deductions for tax withholding, in
equal bi-weekly payments on the regular payroll cycle over the 24-month period
following Executive’s Termination. Commencement of payments shall begin on the
first payroll date that occurs in the month that begins 60 days after the date
of Executive’s Termination (the “Starting Date”), provided that Executive has
satisfied the requirement in Section 4.D. The first payment on the Starting Date
shall include those payments that would have been previously paid if the
payments of the severance compensation had begun on the first payroll date
following the date of Executive’s Termination. Executive’s entitlement to the
payments of the severance compensation described in Section 4.B shall be treated
as the entitlement to a series of separate payments for purposes of Section
409A. If Executive is a “specified employee” (within the meaning of Section 409A
and determined pursuant to procedures adopted by UnitedHealth Group) at the time
of Executive’s Termination and any amount that would be paid to Executive during
the six-month period following Termination constitutes deferred compensation
(within the meaning of Section 409A), such amount shall not be paid to Executive
until the later of (i) six months after the date of Executive’s Separation from
Service, and (ii) the payment date or commencement date specified in this
Agreement for such payment(s). On the first regular payroll date following the
expiration of such six-month period (or if Executive dies during the 6-month
period, the first payroll date following the


-4-

--------------------------------------------------------------------------------




death), all payments that were delayed pursuant to the preceding sentence shall
be paid to Executive in a single lump sum and thereafter all payments shall be
made as if there had been no such delay. All Severance Benefits described in
Section 4.B shall be paid by, and no further severance compensation shall be
paid or payable after December 31 of the second calendar year in which
Executive’s Termination occurs.
D.
Separation Agreement and Release Required. In order to receive any Severance
Benefits under this Agreement, Executive must timely sign a separation agreement
and release of claims in a form determined by UnitedHealth Group in its
discretion. UnitedHealth Group shall provide to Executive a form of separation
agreement and release of claims no later than three (3) days following
Executive’s date of Termination. Executive must execute and deliver the
separation agreement and release of claims within fifty (50) days after
Executive’s date of Termination. If Executive does not timely execute and
deliver to UnitedHealth Group such severance agreement and release, or if
Executive does so, but then revokes it if permitted by and within the time
required by applicable law, UnitedHealth Group will have no obligation to pay
severance compensation to Executive.

5.    Property Rights, Confidentiality, Non-Disparagement, and Restrictive
Covenants.
A.
UnitedHealth Group’s Property.

i.
Assignment of Property Rights. Executive must promptly disclose in writing to
UnitedHealth Group all inventions, discoveries, processes, procedures, methods
and works of authorship, whether or not patentable or copyrightable, that
Executive alone or jointly conceives, makes, discovers, writes or creates,
during working hours or on Executive’s own time, during this Agreement’s term
(the “Works”). Executive hereby assigns to UnitedHealth Group all Executive’s
rights, including copyrights and patent rights, to all Works. Executive must
assist UnitedHealth Group as it reasonably requires to perfect, protect, and use
its rights to the Works. This provision does not apply to any Work for which no
UnitedHealth Group equipment, supplies, facility or trade secret information was
used and: (1) which does not relate directly to UnitedHealth Group’s business or
actual or demonstrably anticipated research or development, or (2) which does
not result from any work performed for UnitedHealth Group.

ii.
No Removal of Property. Executive may not remove from UnitedHealth Group’s
premises any UnitedHealth Group records, documents, data or other property, in
either original or duplicate form, except as necessary in the ordinary course of
UnitedHealth Group’s business.

iii.
Return of Property. Executive must immediately deliver to UnitedHealth Group,
upon termination of employment, or at any other time at UnitedHealth Group’s
request, all UnitedHealth Group property, including records, documents, data,
and equipment, and all copies of any such property, including any records or
data Executive prepared during employment.

B.
Confidential Information. Executive will be given access to and provided with
sensitive, confidential, proprietary and trade secret information (“Confidential
Information”) in the


-5-

--------------------------------------------------------------------------------




course of Executive’s employment. Examples of Confidential Information include:
inventions; new product or marketing plans; business strategies and plans;
merger and acquisition targets; financial and pricing information; computer
programs, source codes, models and databases; analytical models; customer lists
and information; and supplier and vendor lists and information. Executive agrees
not to disclose or use Confidential Information, either during or after
Executive’s employment with UnitedHealth Group, except as necessary to perform
Executive’s UnitedHealth Group duties or as UnitedHealth Group may consent in
writing. This Agreement does not restrict use or disclosure of publicly
available information or information: (i) that Executive obtained from a source
other than UnitedHealth Group before becoming employed by UnitedHealth Group; or
(ii) that Executive received from a source outside UnitedHealth Group without an
obligation of confidentiality.
C.
Non-Disparagement. Executive agrees not to criticize, make any negative comments
or otherwise disparage UnitedHealth Group or those associated with it, whether
orally, in writing or otherwise, directly or by implication, to any person or
entity, including UnitedHealth Group customers and agents.

D.
Restrictive Covenants. Executive agrees to the restrictive covenants in this
Section in consideration of Executive’s employment and UnitedHealth Group’s
promises in this Agreement, including providing Executive access to Confidential
Information. The restrictive covenants in this Section apply during Executive’s
employment and for 24 months following termination of employment for any reason.
Executive agrees that he will not, without UnitedHealth Group's prior written
consent, directly or indirectly, for Executive or for any other person or
entity, as agent, employee, officer, director, consultant, owner, principal,
partner or shareholder, or in any other individual or representative capacity:

i.
Customer Solicitation: Executive will not engage in, or attempt to engage in,
any business competitive with any UnitedHealth Group business with any person or
entity who: (a) was a UnitedHealth Group provider or customer within the 12
months before Executive’s employment termination and (b) with whom Executive had
contact to further UnitedHealth Group’s business or for whom Executive performed
services, or supervised the provision of services for, during Executive’s
employment.

ii.
Employee Solicitation: Executive will not hire, employ, recruit or solicit any
UnitedHealth Group employee or consultant.

iii.
Interference: Executive will not induce or influence any UnitedHealth Group
employee, consultant, customer or provider to terminate his, her or its
employment or other relationship with UnitedHealth Group.

iv.
Competitive Activities: Executive will not engage or participate in, or in any
way render services or assistance to, any business that competes, directly or
indirectly, with any UnitedHealth Group product or service that Executive
participated in, engaged in, or had Confidential Information regarding, during
Executive’s employment; provided, however, that this Section 5.D.iv. will not



    

-6-

--------------------------------------------------------------------------------




prevent Executive from being employed by, or working as a consultant to, or
serving on the board of, or being an owner or an investor in, a private equity
firm.
v.
Assisting Others. Executive will not assist anyone in any of the activities
listed above.

E.
Cooperation and Indemnification. Executive agrees that Executive will cooperate
(i) with UnitedHealth Group in the defense of any legal claim involving any
matter that arose during Executive’s employment with UnitedHealth Group, and
(ii) with all government authorities on matters pertaining to any investigation,
litigation or administrative proceeding concerning UnitedHealth Group.
UnitedHealth Group will reimburse Executive for any reasonable travel and
out-of-pocket expenses incurred by Executive in providing such cooperation.
UnitedHealth Group will indemnify Executive, in accordance with the Minnesota
Business Corporation Act, for all claims and other covered matters arising in
connection with Executive’s employment.

F.
Injunctive Relief. Executive agrees that (a) legal remedies (money damages) for
any breach of Section 5 will be inadequate, (b) UnitedHealth Group will suffer
immediate and irreparable harm from any such breach, and (c) UnitedHealth Group
will be entitled to injunctive relief from a court in addition to any legal
remedies UnitedHealth Group may seek in arbitration. If an arbitrator or court
determines that Executive has breached any provision of Section 5, Executive
agrees to pay to UnitedHealth Group its reasonable costs and attorney’s fees
incurred in enforcing that provision.

G.
Survival. This Section 5 will survive this Agreement’s termination.

6.
Miscellaneous.

A.
Tax Withholding. All compensation payable under this Agreement will be subject
to applicable tax withholding and other required or authorized deductions.

B.
Assignment. Executive may not assign this Agreement. UnitedHealth Group may
assign this Agreement. Any successor to UnitedHealth Group will be deemed to be
UnitedHealth Group under this Agreement.

C.
Notices. All notices under this Agreement must be hand delivered or sent by
facsimile, e-mail, or registered or certified mail to the party’s address below
or to the party’s current address at the time of notice.



UnitedHealth Group:
 
UnitedHealth Group
 
 
 
Attn: Chief Legal Officer
 
 
 
9900 Bren Road East
 
 
 
Minnetonka, MN 55343
 
 
 
 
 
Executive:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

                    

-7-

--------------------------------------------------------------------------------








D.
Entire Agreement; Amendment. This Agreement contains the parties’ entire
agreement regarding its subject matter and may only be amended in a writing
signed by the parties. This Agreement supersedes any and all prior oral or
written employment agreements (including letters and memoranda) between
Executive and UnitedHealth Group or its predecessors. This Agreement does not
supersede any stock option, restricted stock, or stock appreciation rights plan
or award certificate.



E.
Choice of Law. Minnesota law governs this Agreement.



F.
Waivers. No party’s failure to exercise, or delay in exercising, any right or
remedy under this Agreement will be a waiver of such right or remedy, nor will
any single or partial exercise of any right or remedy preclude any other or
further exercise of such right or remedy.



G.
Narrowed Enforcement and Severability. If a court or arbitrator decides that any
provision of this Agreement is invalid or overbroad, the parties agree that the
court or arbitrator should narrow such provision so that it is enforceable or,
if narrowing is not possible or permissible, such provision should be considered
severed and the other provisions of this Agreement should be unaffected.



H.
Dispute Resolution and Remedies. Except for injunctive relief under Section 5.F,
any dispute between the parties relating to this Agreement or to Executive’s
employment will be resolved by binding arbitration under UnitedHealth Group’s
Employment Arbitration Policy, as it may be amended from time to time. The
arbitrator(s) may not vary this Agreement’s terms and must apply applicable law.



United HealthCare Services, Inc.
 
 
David Wichmann
 
 
 
 
 
 
By
/s/ Marianne D. Short
 
 
/s/ David Wichmann
Its
Executive Vice President and Chief Legal Officer
 
 
 
 
 
 
 
 
 
 
Date
May 6, 2015
 
 
Date
May 6, 2015
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 














-8-